                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                  5:18-cv-142-FDW

EARL JAMES WATSON,                        )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                            ORDER
                                          )
PAULA SMITH, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NCDPS”) sealed Notice, (Doc. No. 84), informing the Court that it has been unable to procure a

waiver of service of process for Defendant “FNU Quinn.”

       NCDPS has identified “FNU Quinn” as Physician Extender David E. Guinn, and the Clerk

of Court will be instructed to update the Court file with the Defendant’s correct name, (Doc. No.

84).

       NCPLS represents that Mr. Guinn is no longer an employee of NCDPS and has provided

this Defendant’s last known addresses under seal, (Doc. No. 84). The Clerk of Court is directed to

notify the U.S. Marshal that Defendant Guinn needs to be served with the summons and Amended

Complaint, (Doc. No. 74), in accordance with Rule 4 the Federal Rules of Civil Procedure. If

Defendant Guinn cannot be served at the address provided by the NCDPS, the U.S. Marshal shall

be responsible for locating his home address so that he may be served. See 28 U.S.C. § 1915(d)

(in actions brought in forma pauperis under § 1915(d), “[t]he officers of the court shall issue and

serve all process, and perform all duties in such cases”); Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s

request, the court may order that service be made by a United States Marshal or deputy marshal or

                                                  1
by a person specially appointed by the court. The court must so order if the plaintiff is authorized

to proceed in forma pauperis under 28 U.S.C. § 1915….”). If the U.S. Marshal is unable to obtain

service on Defendant Guinn, the U.S. Marshal shall inform the Court of the reasonable attempts

to obtain service. The U.S. Marshal shall not disclose Defendant’s home addresses to the pro se

incarcerated Plaintiff and shall file any document containing such address under seal.

       IT IS THEREFORE ORDERED that:

       (1)     The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

               Defendant Guinn. If the U.S. Marshal is unable to obtain service on this

               Defendant, the U.S. Marshal shall inform the Court of the reasonable attempts to

               obtain service.

       (2)     The Clerk of Court is respectfully instructed to mail a copy of the Amended

               Complaint, (Doc. No. 74), the Sealed Notice containing Defendant Guinn’s last

               known addresses, (Doc. No. 84), and this Order to the U.S. Marshal.

       (3)     The Clerk of Court is respectfully instructed to substitute David E. Guinn for

               “FNU Quinn.”



                                           Signed: May 3, 2019




                                                 2
